Opinion issued March 23, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00564–CV




S.H.A.R.E. INVESTMENTS INC., ODELL BENNETT, JR., AND ALL
OTHER OCCUPANTS, Appellants

V.

ELLIS MORROW, Appellee




On Appeal from the County Court at Law No. 3 and Probate Court
Brazoria County, Texas
Trial Court Cause No. CI033368




MEMORANDUM OPINIONAppellants S.H.A.R.E. Investments Inc., Odell Bennett, Jr., and All Other
Occupants have failed to timely file a brief.  See Tex. R. App. P. 38.8(a) (failure of
appellant to file brief).  After being notified that this appeal was subject to dismissal,
appellant S.H.A.R.E. Investments Inc., Odell Bennett, Jr., and All Other Occupants
did not adequately respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary
dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Jennings and Alcala.